Title: From George Washington to Arthur St. Clair, 28 March 1792
From: Washington, George
To: St. Clair, Arthur



Sir,
United States [Philadelphia] March 28th 1792.

Your knowledge of the Country North-west of the Ohio, and of the resources for an Army in its vicinity, added to a full confidence in your military character, founded on mature experience, induced my nomination of you to the command of the troops on the frontiers.
Your desire of rectifying any errors of the public opinion, relatively to your conduct, by an investigation of a Court of Enquiry, is highly laudable, and would be readily complied with, were the measure practicable. But a total deficiency of Officers, in actual service, of competent rank to form a legal Court, for that purpose, precludes the power of gratifying your wishes on this occasion.
The intimation of your readiness to afford your successor all the information of which you are capable, although unnecessary for my personal conviction, must be regarded as an additional evidence of the goodness of your heart, and of your Attachment to your Country. I am, Sir, with esteem and regard Your most Obedt Servt

Go: Washington

